Citation Nr: 0835750	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965 and from July 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In November 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  
Subsequently, the veteran and his spouse testified at a 
hearing before the undersigned via videoconference.  
Transcripts of these hearings are associated with the claims 
file.

The Board notes that the veteran filed a timely appeal with 
regard to the initially assigned rating for service-connected 
hearing loss.  However, at his November 2007 DRO hearing, the 
veteran withdrew his claim with regard to this issue.  Thus, 
this issue is not before the Board at this time.


FINDING OF FACT

Arthritis of the left shoulder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

Arthritis of the left shoulder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2006, prior to the initial 
unfavorable AOJ decision issued in March 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2006 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  Further, the letter provided him 
with the notice as to disability ratings and effective dates, 
as required by Dingess/Hartman.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a June 2007 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Board notes that the veteran identified VA 
treatment in 1987 at the Grand Isle VA Medical Center (VAMC), 
but the VAMC responded that there were no records for that 
time frame available for the veteran.  He was notified of 
this situation and requested to provide the records, which he 
was unable to do.  The veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that he was diagnosed with arthritis of 
the left shoulder in service, secondary to injury.  
Therefore, he contends that service connection is warranted 
for arthritis of the left shoulder.  The Board, however, 
finds that a preponderance of the evidence is against the 
claim. 

The veteran's service treatment records do not demonstrate a 
diagnosis of arthritis of the left shoulder as the veteran 
contends.  The veteran received treatment for a "pulled" 
left shoulder three times in service-March 1964, July 1967, 
and August 1966.  These records are available, and they do 
not demonstrate that the veteran was diagnosed with arthritis 
of the left shoulder.  The Board acknowledges that the July 
1968 report of medical history shows that the physician at 
that time noted arthritis of the left shoulder in his 
comments.  However, this comment does not appear to be a 
contemporaneous diagnosis.  Rather, the comment is indicated 
to be a repetition of the veteran's account of what he was 
told with regard to his left shoulder treatment and diagnosis 
in Vietnam.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the veteran 
was not competent to diagnose arthritis, and such diagnosis 
is not supported by evidence contemporaneous with his in-
service injuries.  Thus, his report of arthritis in his left 
shoulder is not competent evidence that he had such a 
disorder.  Additionally, the Board observes that the clinical 
examination at separation was normal.  

Post-service, VA treatment records are silent as to 
complaint, treatment, or diagnosis with regard to the left 
shoulder.  Private treatment records indicate that the 
veteran sought treatment for his left shoulder once, in 
November 2004.  The record reports a diagnosis of left 
shoulder contusion, which was noted to be a work-related 
injury.  An X-ray showed little degenerative change.  The 
June 2007 VA examiner diagnosed left shoulder 
musculoligamentous strain.  The examination report notes that 
the veteran had subjective complaints at that time of 
arthritis in multiple joints, but the report does not show a 
diagnosis of arthritis of the left shoulder.  Nevertheless, 
as the November 2004 X-ray demonstrated that there was at 
least some degenerative change in the left shoulder, the 
Board affords the benefit of the doubt to the veteran and 
determines that he does, in fact, have arthritis of the left 
shoulder.

However, there is no evidence suggesting a relationship 
between the veteran's current arthritis and his military 
service.  First, the Board observes that there were no 
complaints, treatment, or diagnosis of arthritis within one 
year of service discharge.  Thus, presumptive service 
connection is not warranted for arthritis. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, the June 2007 VA examiner noted, as the Board 
does above, that the report of arthritis in the service 
separation examination was not based on a contemporaneous 
diagnosis.  He then observed that that the veteran did not 
seek treatment until his 40s when arthritic changes would be 
expected, and that he was now reporting arthritis-like 
symptoms in multiple joints.  Accordingly, he opined that the 
veteran's left shoulder disorder was more likely due to 
advancing age, lifestyle, and physical demands placed on him 
by his profession than to the in-service injuries.  

Therefore, there is no competent medical evidence in support 
of a relationship between the veteran's in-service injuries 
and his current left shoulder disorder.  The veteran has not 
submitted any evidence in support of a nexus beyond his own 
statements and those of his spouse.  The Board acknowledges 
the testimony of the veteran and his spouse that his shoulder 
had bothered him since service.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, as these statements have been made only after the 
fact of post-service treatment for the left shoulder, they 
are not competent evidence that the veteran's shoulder 
"bothering" him since service was a sign of arthritis.  See 
Jandreau.  Thus, in this case, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence of a relationship between the veteran's 
current disability of arthritis of the left shoulder and 
service, he is not entitled to service connection on a direct 
basis.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the left shoulder.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for arthritis of the left shoulder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


